Citation Nr: 1614965	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 until August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2013 VA Form 9, substantive appeal, the Veteran indicted his desire for a Board hearing, via video conference. The claims folder further reflects that the Veteran reiterated his request in an October 2015 subsequent correspondence. However, in November 2015, the Veteran informed VA of his intent to withdraw his previous hearing request. As such, the Veteran's request for a Board hearing has been withdrawn. 38 C.F.R. § 20.704 (e). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a December 2012 VA medical opinion, in which the clinician opined that it is less likely than not that the Veteran's current obstructive sleep apnea is caused by or a result of his service-connected bronchitis, hypertension, or rhinitis with turbinitis. The examiner explained that the Veteran's STRs reflects normal clinical evaluations and no reference of sleep apnea. 

The Board finds that a supplemental opinion is needed as the December 2012 VA medical opinion is inadequate. The December 2012 physician's conclusion is partly based on the incorrect assumption that the Veteran's STRs lack subjective complaints and/or treatment for a sleep related issue. However, the claims folder reflects that the Veteran experienced sleep disturbances during his active military service. (See December 2004 Report of Medical Examination.) Further, while the physician provided an opinion as to whether the Veteran's sleep apnea is related to his service-connected disabilities, an opinion in regard to whether the Veteran's sleep apnea manifested in or is related to his military service directly was not provided. As such, a supplemental medical opinion is warranted.  38 C.F.R. § 3.159(c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion in regard to entitlement to service connection for sleep apnea. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea is etiologically related to service.  

The Veteran's claims file and electronic record must be made available to the examiner prior to the examination and the examiner must review the contents in conjunction with the examination. All opinions must be supported by a detailed rationale in a typewritten report.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ must readjudicate the Veteran's claim on appeal. If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




